The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang, US Pub. 2007/0181691.
	Chang discloses a system and method for information retrievable with barcode using digital image capture device comprising: several different one dimensional and two dimensional barcode formats (fig. 1); a decoder can be customized to be able to decode any of the standardized barcodes; the barcodes can be printed on flat surfaces such as paper or clothe, or painted on flat walls, billboards, even projected by using projector on above mentioned Surfaces, showing as image on computer screens, kiosk screens, or any LCD screens of various devices for use is also viable way of implementation; a user can initiate decoder on the mobile device he/she carries or the computer available, as in procedure 201; the mobile devices and computers with digital camera built in or attached to are commonly available today, like camera phone, PDA with digital camera, smart phone with digital camera, notebook computers with attached digital camera, even digital cameras with internet accessibility; the initiated decoder opens an imaging screen for the user to scan the barcode; once the decoder obtains a decodable image, processing calculation automatically kicks in to extract the information contained in the barcode; the extracted information is displayed on screen of the device/computer used for 204; the extracted information can be product information, address, direction, answers in response to questions raised, web page, inventory data, initiation of purchasing process, monetary payment process, or information with instruction for further actions requesting user consent, etc.; the decoder extracts information locally without requiring additional resource; some information extracted can contain instructions for further actions to take which would require user confirmation; other actions may simply require user's consent to save the information or carry out local function, like dialing a certain phone number. (See figs. 1-3; par. 0018-0028).
	Chang fails to disclose all the detailed features in the code (i.e. the resolution of the ID, the configuration data including string length, symbology type, etc.), however such specific limitations are just merely an engineering design choice for meeting customer requirements. It would have been obvious for an ordinary artisan at the time the invention was made to employ the teachings of Chang to store attributes information related to the code or to items associated with code as required by the customer. Therefore, such modification would have been an obvious extension as taught by the prior art. 
	For instance, in claim 1, the applicant claims: A system for configuring one or more camera assemblies in an ID decoding vision system that scans an object containing one or more IDs comprising: a mobile device having a camera and a processor arranged to acquire an image of an ID associated with the object and an image of features on a reference (the prior art discloses a mobile device, PDA, smart phones, etc.); a decoder associated with the mobile device that decodes the ID associated with the object to derive properties and identifies features in the reference to derive a relative resolution of the ID associated with the object; and a configuration process that translates the information into configuration data. It is clear that the prior art teaches a mobile device, including a decoder for decoding any type of barcode, wherein the barcode includes information, including instruction information. The specific details to derive properties and identifies features in the reference image to derive a relative resolution, Such limitations are just mere specific design choice for meeting customer requirements, such as specific method of use.  (i.e. instruction to perform specific task). Furthermore, the structure of the prior art (Chang) is capable of performing all the function and method steps set forth in the claims. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,176,340 (hereinafter ‘340 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claimed invention is a broader recitation of the ‘340 Patent. For instance, in claim 1 of the current application and in the ‘340 Patent, the applicant claims:

Application No. 17/526,982
Patent No. 11,176,340
A system for configuring one or more camera assemblies in an ID decoding vision system that scans an object containing one or more IDs comprising: a mobile device having a camera and a processor arranged to acquire an image of an ID associated with the object and an image of features on a reference; a decoder associated with the mobile device that decodes the ID associated with the object to derive properties and identifies features in the reference to derive a relative resolution of the ID associated with the object; and a configuration process that translates the information into configuration data.
 A system for configuring one or more camera assemblies in an ID decoding vision system that scans an object containing one or more IDs comprising: a mobile device having a camera and a processor, the camera being arranged to acquire an image of an ID associated with the object, the mobile device further comprising an interface display screen that displays the image and allows manipulation of the image; a decoder associated with the mobile device that decodes the ID associated with the object to derive information therefrom; a resizing tool that allows a location and physical dimensions of the displayed image of the ID associated with the object on the interface display screen to be manipulated so that the dimensions of the image of the ID associated with the object can be set to an approximate dimensions of the ID associated with the object when located adjacent to the display screen; a mapping process that translates the dimensions of the image of the ID associated with the object to physical dimensions; and a configuration process that translates the information and the physical dimensions into configuration data and transmits the configuration data the ID decoding vision system.


Thus, in respect to above discussions, it would have been obvious to an artisan at the time the invention was made to use the teaching of claims 1-13 of the ‘340 Patent as a general teaching for a method of authentication users and/or transaction, to perform the same function as claimed in the present invention. The instant claims obviously encompass the claimed invention of the ‘340 Patent and differ only in terminology. The extent that the instant claims are broaden and therefore generic to claimed invention of ‘340 Patent [species], In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a co-pending application.
	The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinct from the claims in a first paten. IN re Vogel, 164 USPQ 619 (CCPA 1970). A timely filed terminal disclaimer in compliance with 37 C.F.R. & 1.321(b) would overcome an actual or provisional rejection on this ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 C>FR> &1.78(d).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876


DS
/DANIEL ST CYR/
Primary Examiner, Art Unit 2876